Citation Nr: 1538777	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an initial compensable rating for residuals of healed right first metacarpophalangeal fracture with residual right thumb fibrosis.


REPRESENTATION

Appellant represented by:	Kenneth LeVan, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.

The matter of an initial compensable rating for residuals of healed right first metacarpophalangeal fracture with residual right thumb fibrosis comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The matter of entitlement to TDIU originally came before the Board from an August 2009 rating decision by the VA RO in St. Petersburg, Florida, which in part, granted an increased rating to 40 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder.

In June 2011, the Board issued a decision in which it denied the Veteran's claim of entitlement to an increased disability rating for his right shoulder disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In May 2012, the Court granted a joint motion for remand (May 2012
JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the case to the Board for action consistent with the terms of that JMR.  In that JMR, the Parties agreed that the Veteran did not appeal the matter of an increased rating, and such issue is now abandoned, effectively affirming the
Board's decision on the increased rating issue to the extent of a rating other than a
TDIU.  That issue is therefore no longer before the Board.  Further, in the May 2012 JMR, the Parties agreed that the case had to be remanded to the Board so that the Board could provide adequate reasons and bases to support its determination that a TDIU was inapplicable.  The Parties also agreed that, to the extent that the Board had considered whether a TDIU was applicable, it had to provide adequate reasons and bases as to why it had determined that the most probative evidence of record showed that the Veteran's unemployment results from disorders other than his right shoulder disability.

The Board adjudicated the TDIU issue in a July 2013 decision.  It found that the weight of the evidence of record did not show that the Veteran is unable to secure substantially gainful employment due to his service-connected right shoulder condition.  It concluded as a matter of law that referral for extraschedular consideration was not required.  The Veteran appealed that decision to the Court.  In March 2014, the Court granted another joint motion for remand of the Parties and remanded the case to the Board for action consistent with the terms of that JMR.  In the March 2014 JMR, the Parties agreed the Board must ensure that the Veteran is provided an examination that considers his service-connected right shoulder and right hand disabilities in order to determine whether such disabilities render him unable to work pursuant to 38 C F R § 4.16.

In an August 2014 decision the Board remanded the Veteran's claim to obtain a VA opinion as to the effect of the Veteran's service-connected disabilities on his employability.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 statement of the case, the RO denied an initial compensable rating for residuals of healed right first metacarpophalangeal fracture with residual right thumb fibrosis.  On a June 2014 Form VA 9, the Veteran's substantive appeal to the Board, the Veteran's private attorney representative requested a Board videoconference hearing.

In a May 2015 supplemental statement of the case, the RO denied the Veteran's claim of entitlement to TDIU.  On a June 2015 Form VA 9, the Veteran's private attorney representative requested a Board videoconference hearing.

The Veteran has not yet been afforded a Board hearing on either of his claims.  Thus, the Board is remanding the Veteran's claims to allow him to be scheduled for a Board videoconference hearing as videoconference hearings are scheduled by the RO.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  The Veteran is reminded that he must cooperate with scheduling and attending the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a member of the Board of Veterans Appeals with respect to his claims for a TDIU and an initial compensable rating for residuals of healed right first metacarpophalangeal fracture with residual right thumb fibrosis.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




